

Exhibit 10.1


FORM OF COMMON STOCK PURCHASE AGREEMENT


AGREEMENT entered into as of the ____ day of September, 2007, by and
between Wentworth II, Inc. a Delaware corporation with an address at 936A
Beachland Boulevard, Suite 13, Vero Beach, FL 32963 (the “Company”) and
_______________, an individual with an address _____________________
(“Consultant”).


WHEREAS, the Company desires to sell an aggregate of _______ shares (the
“Shares”) of the Company’s common stock, par value $.01 per share (the “Common
Stock”) to Consultant upon the terms and conditions hereof.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and Consultant hereby agree as follows:


SECTION 1: SALE OF THE SHARES


1.1 Sale of the Shares. Subject to the terms and conditions hereof, the Company
will sell and deliver to the Consultant, upon the execution and delivery hereof,
the Shares in consideration for services previously rendered to the Company by
Consultant, where such services are valued at $_____, or $0.50 per Share.
 
SECTION 2: CLOSING DATE; DELIVERY


2.1 Closing Date. The closing of the sale of the Shares hereunder (the
“Closing”) shall be held immediately following the execution and delivery of
this Agreement.


2.2 Delivery at Closing. At the Closing, the Company will deliver to Consultant
a stock certificate registered in Consultant’s name, representing the number of
Shares to be issued to Consultant hereunder.


SECTION 3: REPRESENTATIONS AND WARRANTIES OF CONSULTANT


The undersigned Consultant hereby represents and warrants to the Company as
follows:
 
3.1 Transfer of Shares. The Shares have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) and cannot be sold or otherwise
transferred without an effective registration or an exemption therefrom, but may
not be sold pursuant to the exemptions provided by Section 4(1) of the
Securities Act or Rule 144 under the Securities Act, in accordance with the
letter from Richard K. Wulff, Chief of the Office of Small Business Policy of
the Securities and Exchange Commission’s (the “SEC”) Division of Corporation
Finance, to Ken Worm of NASD Regulation, Inc., dated January 21, 2000.


3.2 Investment Purpose. Consultant understands that no federal or state agency
has made any finding or determination regarding the fairness of the Shares for
investment, or any recommendation or endorsement of an investment in the Shares.
Consultant hereby represents that he is purchasing the Shares for his own
account, with the intention of holding the Shares, with no present intention of
dividing or allowing others to participate in this investment or of reselling or
otherwise participating, directly or indirectly, in a distribution of the
Shares, and shall not make any sale, transfer, or pledge thereof without
registration under the Securities Act and any applicable securities laws of any
state unless an exemption from registration is available under those laws.


--------------------------------------------------------------------------------


 
3.3 Experience. Consultant has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of
investment in the Company and of making an informed investment decision.
Consultant further understands that his investment in the Shares is speculative,
and he may not receive any return on his investment.


3.4 Investment Representation. Consultant represents that he has adequate means
of providing for his current needs and has no need for liquidity in this
investment in the Shares. Consultant has no reason to anticipate any material
change in his financial condition for the foreseeable future. Consultant is
financially able to bear the economic risk of this investment, including the
ability to hold the Shares indefinitely or to afford a complete loss of his
investment in the Shares. Consultant represents that his overall commitment to
investments which are not readily marketable is not disproportionate to his net
worth, and Consultant’s investment in the Shares will not cause such overall
commitment to become excessive.


3.5 No Intent to Resell. Consultant understands that the statutory basis on
which the Shares are being sold to Consultant would not be available if
Consultant’s present intention were to hold the Shares for a fixed period or
until the occurrence of a certain event. Consultant realizes that in the view of
the SEC, a purchase now with a present intent to resell by reason of a
foreseeable specific contingency or any anticipated change in the market value,
or in the condition of the Company, or that of the industry in which the
business of the Company is engaged or in connection with a contemplated
liquidation, or settlement of any loan obtained by Consultant for the
acquisition of the Shares, and for which such Shares may be pledged as security
or as donations to religious or charitable institutions for the purpose of
securing a deduction on an income tax return, would, in fact, represent a
purchase with an intent inconsistent with Consultant’s representations and the
SEC would then regard such sale as a sale for which the exemption from
registration is not available.


3.6 Access to Information; Opportunity to Ask Questions. Consultant and
Consultant’s own independent counsel, accountants, financial advisers and tax
advisers (collectively, the “Advisers”) have had access to the offices,
properties, books and records, financial and other data and information
concerning the Company’s affairs as they may reasonably request. Consultant has
had a full and fair opportunity to make inquiries about the terms and conditions
of this Agreement, to discuss the same and all related matters with his
Advisers. Consultant has been given the opportunity to ask questions of, and
receive answers from the Company concerning the terms and conditions of this
Agreement and to obtain such additional written information about the Company.
Notwithstanding the foregoing, Consultant has had the opportunity to conduct his
own independent investigation. Consultant acknowledges that he has received no
representations or warranties from the Company in making this investment
decision other than as expressly set forth herein.


3.7 Legends. Consultant acknowledges that the certificate for the Shares which
Consultant will receive will contain the following legend substantially as
follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”




SECTION 4: MISCELLANEOUS


4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware, without regard to conflicts of laws principles
thereof.


--------------------------------------------------------------------------------


 
4.2 Survival. The terms, conditions and agreements made herein shall survive the
Closing.


4.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, legatees, executors and administrators of the
parties hereto.


4.4 Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together, shall constitute
one instrument.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.



 
WENTWORTH II, INC.
                 
By:
/s/ Kevin R. Keating
 
Name:
Kevin R. Keating
 
Title:
President
                 
CONSULTANT
                      
/s/ Consultant
 
Consultant




